Citation Nr: 1316307	
Decision Date: 05/17/13    Archive Date: 05/29/13

DOCKET NO.  07-17 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty from August 1965 to June 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in Los Angeles, California (RO) and Board remand.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its May 2012 remand, the Board requested that the RO obtain a VA examination to determine whether the Veteran's hypertension was caused or aggravated by his service-connected posttraumatic stress disorder (PTSD).  The Veteran was afforded a VA examination in June 2012 with regard to his hypertension.  However, review of the opinion provided reflects that it does not comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the Board's remand order).  The VA examiner's opinion only addresses whether the Veteran's current hypertension was caused by his PTSD; the examiner did not discuss whether the Veteran's hypertension was aggravated by his PTSD.  Accordingly, the Veteran's claims file should be returned to the examiner who provided the June 2012 opinion to obtain a supplemental opinion discussing whether the Veteran's hypertension was aggravated by his service-connected PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to the VA examiner who provided the June 2012 opinion, or if that examiner is unavailable, another VA examiner with appropriate expertise.  The claims file must be made available to, and reviewed by, the examiner in conjunction with the opinion.  Ask that he or she provide an addendum nexus opinion to the one provided in June 2012, stating whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current hypertension is directly related to service or whether it was caused or aggravated by his service-connected PTSD.  Aggravation is defined as a permanent worsening beyond the natural progression of the disease.  A complete rationale for all opinions should be provided.

2.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, issue an additional Supplemental Statement of the Case, and provide the Veteran sufficient time in which to respond.  Then, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


